Citation Nr: 0126923	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  98-14 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for gastroduodenal 
irritability, currently rated as 10 percent disabling.

(The claim for Class III dental treatment, as adjunct to the 
service-connected gastrointestinal disability, is addressed 
in a separate decision.)


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel





INTRODUCTION

The veteran served on active duty in the military from August 
1970 to April 1972.

In February 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, denied the 
veteran's claim for an increased rating for his service-
connected gastroduodenal irritability-rated as 10 percent 
disabling.  He appealed the RO's decision to the Board of 
Veterans' Appeals (Board).  And as support for his claim, he 
testified at a hearing at the RO in New Orleans in May 2000.  
The signing judge of this remand conducted that hearing while 
on a travel assignment at that RO (Travel Board hearing).  
After considering the hearing testimony and the medical and 
other evidence of record, the Board issued a decision in 
August 2000 denying the claim for a higher rating, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).

In January 2001, during the pendency of the appeal to the 
Court, the VA General Counsel (GC), representing the 
Secretary of VA, filed a motion requesting that the Court 
vacate the Board's decision and to remand the claim for 
consideration of the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  The veteran opposed the motion, 
requesting, instead, that the Court waive consideration of 
the provisions of the VCAA-unless the pending action was 
remanded for other reasons or review.  The Court, however, 
granted the Secretary's motion in March 2001, despite the 
veteran's opposition to it-remanding the case to the Board 
for consideration of the VCAA and any further development of 
the evidence this may require.



REMAND

As indicated by the Court and by the VA General Counsel, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA 
became law.  It since has been codified, as amended, at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  It redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a veteran of information 
and evidence necessary to substantiate his claim for VA 
benefits.  It also eliminated the concept of a well-grounded 
claim and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
VAOPGCPREC 11-2000 (Nov. 27, 2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
ultimate responsibility to ensure that all appropriate 
development is undertaken in this case.


In a statement recently submitted in July 2001, after the 
Court returned the case to the Board, the veteran cited 
various sources of medical treatise evidence as support for 
assigning a higher rating for his gastrointestinal (GI) 
disability.  They included the Textbook of Gastroenterology 
and The Merck Manual.  And he waived his right to have this 
evidence initially considered by the RO.  See 38 C.F.R. 
§ 20.1304 (2000).  But there continues to be some discrepancy 
as to whether his GI disability is as severe as he alleges.  
He claims that he experiences "constant" pain and cramping 
in his stomach, in addition to "constant" problems with 
diarrhea and constipation (but mainly diarrhea now).  
However, he also admits that his GI disability does not 
necessarily manifest itself in the type of symptoms that 
ordinarily would be clinically detectable during a VA medical 
examination, so as to verify their presence objectively.  And 
this primarily has been the basis of his disagreement with 
his rating for many years-i.e., his subjective complaints 
versus the actual objective clinical findings.  In fact, he 
was arguing this very same thing when the Board previously 
considered and denied his claim in February 1981, and even 
when the Board reconsidered that decision and issued another 
supplemental decision affirming it in June 1981.  However, 
there is at least some basis in fact for developing his claim 
further, particularly in light of the VCAA.

A VA physician who examined the veteran for compensation 
purposes in January 1999 diagnosed both irritable bowel 
syndrome (IBS) and hiatal hernia with gastroesophageal 
reflux.  The latter diagnosis was based on the results of an 
upper gastrointestinal (UGI) series the veteran had undergone 
in September 1997, since he had refused to undergo any 
additional UGI studies during the months since, both in March 
1998 and more recently during his January 1999 VA 
examination.  However, the results of that UGI series were 
otherwise within normal limits.  The examining VA physician 
also indicated the veteran had a history of duodenitis, which 
he had developed years earlier, but which apparently since 
had resolved.  More importantly, though, that examining VA 
physician went on to indicate that the veteran's then current 
symptoms were attributable to his IBS, and not to his 
duodenitis-which, according to him, simply "felt 
different."  And when further commenting on the overall 
severity of the IBS, the examining VA physician indicated the 
condition was "worse" since the veteran's last examination.  
Just how much "worse," however, remains unclear.  So he 
should be reexamined.  See, e.g., Snuffer v. Gober, 10 Vet. 
App. 400 (1997) (where the veteran complained of increased 
disability since his last examination, VA should have 
scheduled him for another examination); see also Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (April 7, 
1995).

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.

2.  The RO should schedule the veteran for 
another VA compensation examination to 
obtain a medical opinion concerning the 
current severity of his 
service-connected GI disability, as 
determined by the specific criteria of the 
rating schedule.  And since the purpose of 
obtaining this medical opinion is to 
resolve the dispositive question of 
whether he is entitled to a higher rating 
for this disability, to the extent 
possible, the physician providing the 
opinion should set forth his/her findings 
in a report demonstrating a discussion of 
the evidence and conclusions in this 
regard.  And it is imperative that the 
physician designated to examine the 
veteran review the medical and other 
evidence in his claims folder, as well as 
a copy of this remand, prior to rendering 
the opinion concerning the severity of 
this disability, and that the physician 
provide the rationale underlying all 
opinions expressed-citing, if necessary, 
to specific evidence in the record.  The 
report of the opinion should be 
typewritten, for clarity and legibility, 
and should be associated with the other 
evidence of record.

3.  The RO should review the report of the 
examination to determine if it is in 
compliance with the directives of this 
remand.  If not, then it should be 
returned, along with the claims folder, 
for immediate corrective action.  
See 38 C.F.R. § 4.2.

4.  Thereafter, the RO should readjudicate 
the claim for a rating higher than 10 
percent for the GI disability.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits-
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


